     Case 2:20-cv-00678-TC Document 54-1 Filed 10/15/20 PageID.33 Page 1 of 2




             UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                    APPLICATION FOR PRO HAC VICE ADMISSION

                                  CONTACT INFORMATION

Local Counsel:                  Lance L. Milne
Firm:                           Dewsnup King Olsen Worel Havas & Mortensen
Address:                        36 South State Street, Suite 2400
                                Salt Lake City, UT 84111

Telephone:                      (801) 533-0400
Email:                          lmilne@dkowlaw.com


Pro Hac Vice Applicant:         Bobby W. Braxton
Firm:                           Braxton Perrone, PLLC
Address:                        5000 Legacy Drive, Suite 465
                                Plano, Texas 75024

Telephone:                      469-814-0032
Email:                          braxton@braxtonperrone.com


Pro hac vice applicants who intend to                 ☐ Admission by Bar Examination
become a member of the Utah State Bar,                ☐ Admission by UBE Transfer
please identify the type of admission are             ☒ Motion/Reciprocal
you seeking?

                                     BAR MEMBERSHIP

                 Jurisdiction                       Bar Number         Date of Admission
Texas State Bar                                 24059484              2007
U.S. District Court, ND Texas                                         2009
U.S. District Court, ED Texas                                         2009




                                               1
      Case 2:20-cv-00678-TC Document 54-1 Filed 10/15/20 PageID.34 Page 2 of 2




 Have you ever been the subject of disciplinary action      ☐ Yes          ☒ No
 by any bar to which you have been admitted?

If yes, please explain:




            LIST ALL PRO HAC VICE ADMISSIONS TO THE DISTRICT OF UTAH

                   Case Name                            Case Number      Date of Admission




 I certify that I am a member in good standing              ☒ Yes         ☐ No
 of all bars to which I have been admitted.

 I certify that I have read and will comply with            ☒ Yes         ☐ No
 the Utah Rules of Professional Conduct and
 the Utah Standards of Professionalism and
 Civility.

 I certify that the foregoing is true and correct           ☒ Yes         ☐ No
 and is subject to the penalty of perjury.



________/Bobby W. Braxton/________________                  __10/15/2020___________________
Signature                                                   Date




                                                    2
